DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 9-11, 15-16, and 18 have been amended.  Claim 19 has been cancelled.  Claims 9-11, 13-16, and 18-19 are pending and under examination.
Applicant's arguments, see lower p. 5, filed 6 January 2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of 7 October 2020 has been withdrawn. 

Applicant's arguments, see top p. 6, filed 6 January 2021, with respect to the 112(a) written description rejection have been fully considered but are not persuasive.
Applicant argues that by amending claim 9 to specify that the welding filler is the welding filler metal that the written description requirement of 35 U.S.C. 112(a) has been met because said phrase is supported in at least [0023] and [0098] of the specification as filed.
The Examiner responds that the rejection for written description of claim 9 is due to the present claim reciting "wherein the high Mn steel base metal has a carbon content greater than the welding filler metal" (emphasis added) while the specification as filed only provides support in [0030] for "limiting carbon content in the weld metal to an amount less than an amount of carbon in a heat affected zone of the high Mn steel base metal" (emphasis added).


Applicant's arguments, see lower p. 6, filed 6 January 2021, with respect to the rejection of claims 18 and 19 under 112(d) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of claim 18 as amended in relation to the now-closed composition of claim 9.
Applicant's arguments, see bottom p. 7 to top p. 8, filed 6 January 2021, with respect to the 103 rejections have been fully considered and are persuasive.  The rejections of 7 October 2020 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 13-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 9 recites, "wherein the high Mn steel base metal has a carbon content greater than the welding filler."  While there is support for "the method further comprises limiting carbon content in the weld metal to an amount less than an amount of carbon in a heat affected zone of the high Mn steel base metal" (emphasis added) (Specification, [0030]), wherein the weld metal comprises carbon in a range of about 0.1 wt % to about 0.4 wt %, manganese in a range of about 15 wt % to about 25 wt %, chromium in a range of about 2 wt % to about 8 wt %, molybdenum in an amount not greater than about 2 wt %, nickel in an amount not greater than about 10 wt %, silicon in an amount not greater than about 1.0 wt %, sulfur in an amount not greater than about 100 ppm, phosphorus in an amount not greater than about 200 ppm, and a balance comprising iron (Specification, [0023]), there is no support for (a) all areas/zones of the high Mn steel base metal has a carbon content greater than the welding filler.  
Regarding dependent claims 10-11, 13-16, and 18-19, these claims do not remedy the deficiencies of parent claim 9 noted above, and are rejected for the same rationale.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recited Si content of about 0.4-0.8% does not overlap with the recited Si content of ≤0.7% in claim 9.  Additionally, the recited S content of about ≤150ppm does not overlap with the recited S content of ≤100ppm in claim 9.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732